Citation Nr: 1033370	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  03-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a dental condition as due 
to trauma for compensation purposes. 


REPRESENTATION

Appellant represented by:	Marshal O. Potter, Jr., Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from August 1950 to 
August 1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In November 2004, the Veteran presented testimony in support of 
the Veteran's claim at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In a February 2005 decision, the Board denied service connection 
for an atrophied kidney and a dental condition.  The Veteran 
appealed to the Court of Appeals for Veterans Claims (Court).   
In an Order dated in December 2006, the Court adopted a joint 
motion to a partial remand, and remanded the claim to the Board.

In a September 2007 decision, the Board remanded the claim for 
further evidentiary and procedural development.  In a February 
2010, the Board granted service connection for an atrophied right 
kidney and remanded the issue for service connection for a dental 
condition to obtain a copy of the most recent VA dental 
examination conducted, but not of record.  The case has been 
returned to the Board and is ready for further consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran asserts that he sustained trauma to the face after 
being struck in the upper jaw, cheek and lip with a spade full of 
gravel that knocked him from a gondola train car.  He states that 
he fell about eight feet of the ground hitting his head.  He 
reports that he was knocked unconscious and that when he awoke, 
he was bleeding from the mouth and face.  He indicates that he 
walked to the dispensary, was given two APC's, and that his face 
was wiped with alcohol.  He reports that two years thereafter, he 
began having abscessed teeth which had to be extracted.  He 
states that he was told by a dentist at Scott AFB that with the 
number of abscesses that he had he must have received a hard blow 
to the mouth.  He contends that the problem continued after his 
discharge with resulting extraction of all the upper teeth.  

Regarding the issue on appeal, the Board previously remanded the 
claim to obtain additional information to ensure that the claims 
file contained all available records.  The Board mandated that 
the Veteran be evaluated under clearly specified conditions and 
the Board directed that specific questions be answered by the 
examiner regarding the disorder on appeal.  Review of the file 
reveals that the mandates presented by the Board were not 
adequately followed or addressed.  In its September 2007 remand, 
the Board instructed the RO to have the Veteran undergo a dental 
examination.  The examiner was to note whether the Veteran has 
lost any teeth since the Veteran left service.  The dentist was 
to also note whether any nonservice-connected teeth have been 
affected by his service-connected teeth resulting in some type of 
dental treatment.  Finally, the examiner was to describe whether 
the Veteran now needs or is required to have any type of VA-
allowable dental treatment, and to note any other conditions of 
the mouth that the Veteran might possess.  The Veteran was 
examined by VA in April 2009; however the examiner did not 
address the specific questions requested by the Board.  A remand 
of this claim is necessary to ensure compliance with the prior 
Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Have the Veteran examined by a dentist 
to evaluate his dental complaints.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  The examiner should note whether 
the Veteran has lost any teeth since the 
Veteran left service.  The dentist should 
also note whether any nonservice-connected 
teeth have been affected by his service-
connected teeth resulting in some type of 
dental treatment.  Finally, the examiner 
should describe whether the Veteran now 
needs or is required to have any type of 
VA-allowable dental treatment and the 
dentist should note any other conditions of 
the mouth that the Veteran might possess.  
The results proffered by the examiner must 
reference the complete claims folder and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 


Appeals is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



